Citation Nr: 9918988	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 beyond June 30, 1991, 
based on hospitalization from March 22, 1991 to May 1, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
July 1975.

The issue on appeal arises from a June 1991 rating action of 
the aforementioned regional office (RO), pursuant to which 
the veteran was awarded a temporary 100 percent disability 
evaluation for a period of convalescence following surgery, 
from the date of his hospitalization on March 22, 1991 
through June 1991.  The veteran filed a notice of 
disagreement in July 1991, essentially asserting, in relevant 
part, that the temporary total rating should have been 
extended beyond June 1991.  A statement of the case was 
issued by the RO in October 1991.  The veteran perfected his 
appeal in December 1991 and testified before a local hearing 
officer in June 1992.  

In January 1996 and April 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for further 
development.  In a November 1998 supplemental statement of 
the case, the RO continued to deny an extension of the 
temporary total evaluation beyond June 30, 1991.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of the 
veteran's claim.

2.  The record shows that the veteran was hospitalized from 
March 22, 1991, to May 1, 1991 for a back disability, that he 
underwent a insitu lateral fusion of L4 to S1 with iliac 
crest graft bilateral on April 1, 1991, and that he was 
awarded a temporary total disability rating, pursuant to 38 
C.F.R. § 4.30, from March 22, 1991 through June 1991. 

3.  Medical records indicate that the veteran was treated for 
symptoms essentially arising from his post-surgical 
convalescence for a period not extending beyond June 1991.


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for a 
temporary total evaluation increased evaluation, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

2.  The criteria for assigning a temporary total rating for 
convalescence beyond June 1991 have not been met.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records indicate that the veteran sought 
treatment for back pain beginning in February 1974.  In 
August 1974, the veteran fell down stairs and hit his back.  
He continued to seek treatment for back pain until his 
discharge.

By an October 1975 rating decision, the RO granted service 
connection for chronic low back strain with 
spondylolisthesis, and assigned a 20 percent rating effective 
from July 1975.  

By a September 1980 rating decision, the RO decreased the 
rating for the veteran's service connected chronic low back 
strain with spondylolisthesis from 20 percent to 10 percent, 
effective from January 1981.

In April 1991, the veteran filed a written statement 
indicating that he was presently hospitalized at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee, for his 
service connected back disability.  He had been unable to 
work since the prior September.  The veteran reported that he 
had undergone surgery on his back on April 1, 1991.  

In May 1991, the veteran submitted another written statement 
in which he noted that he had been hospitalized for over 21 
continuous days.  Attached to this statement was, in 
pertinent part, a clinical record from the Mountain Home 
VAMC, indicating that the veteran had been hospitalized from 
March 22, 1991, to May 1, 1991, and had been diagnosed as 
having spondylolisthesis L5, S1.  It was also noted that the 
veteran had undergone a lateral fusion insitu L4 - S1, with 
iliac crest, bilateral, on April 1, 1991.  Finally, it was 
noted that the veteran had been placed on outpatient status 
with continued follow-up in the VAMC's orthopedic service.  
The veteran also attached copies of medical statements 
reflecting orders from physicians that the veteran should be 
excused from work from October 1990 through January 1991.

In June 1991, a discharge summary from the Mountain Home VAMC 
was associated with the claims file.  The veteran was 
admitted to the hospital and underwent a insitu lateral 
fusion of L4 - S1 with iliac crest graft on April 1, 1991.  
The veteran did well post-operatively.  He continued his 
physical and kinesitherapy, and ambulated with a walker, with 
good results.  The veteran recovered adequately from his 
surgery and was stable enough to be discharged to continued 
ambulation independently.  The veteran appeared well 
motivated to continue his therapy.  He was fitted with a 
Knight chair back spinal orthosis and was comfortable with 
procedures and with wearing the brace. 

By a June 1991 rating decision, the RO increased the 
underlying disability rating for chronic low back strain with 
spondylolisthesis, post-operative, to 20 percent effective 
from September 29, 1990, awarded a temporary total disability 
rating, pursuant to 38 C.F.R. § 4.30, effective from March 
22, 1991, to June 30, 1991, and assigned a 30 percent rating 
effective from July 1, 1991. 

In July 1991, the operation report concerning the insitu 
lateral fusion of L4 to S1 with iliac crest graft bilateral 
conducted on April 1, 1991, was associated with the claims 
file, as well as a handwritten examination report, apparently 
completed in conjunction with the veteran's hospital 
admission.  

Subsequently in July 1991, the veteran filed a written 
statement, seeking, in pertinent part, a continuation of his 
temporary total rating.  He felt that his physical handicap 
limited his mobility.  The veteran's doctor had found him to 
be handicapped in many ways (bending, lifting, stooping, 
etc.), and the veteran asserted that this was a permanent 
condition.  The veteran's physician had apparently advised 
him that he would not be able to go back to the type of 
assembly work that he had been doing, which required a lot of 
lifting, bending and stopping with heavy machinery.  The 
veteran was still having pain and stiffness in his back, 
legs, and hips.  It was still hard for him to make it a full 
day without taking pain medications. 

By a September 1991 rating decision, the RO increased the 
underlying rating for the veteran's back disability to 40 
percent, effective from July 1, 1991.  

In December 1991, the veteran submitted a written statement 
in which he essentially reasserted that the symptoms of his 
low back disability had continued following his surgery.  He 
reported limited mobility, bending, lifting stooping, 
standing, and persistent tingling and aching in his legs. 

The veteran attached to his written statement a letter from 
the human resource manager of his employing company, in which 
some of the duties of a cell technician were described.  The 
cell techs loaded various drive shaft components into machine 
tools for various machining processes.  The parts ranged in 
weight from less than 1 lbs. to as high as 10 lbs. each.  The 
cell tech had to drive a fork lift truck to bring containers 
and material to work stations.  They often had to bend over 
to assemble collapsible containers and bend over within the 
containers to retrieve parts for loading into the machines.  
The cell techs did many of their own repairs and preventative 
maintenance, which required sometimes being in awkward 
positions within or around the machines.  In some areas, the 
cell tech had to push in-process containers which could weigh 
up to 80 lbs. on gravity conveyers.  In the past, the company 
would offer temporary clerical work to facilitate an 
employee's recovery from an illness or injury.  However, this 
was generally not available for more than 5 days.  

The veteran also attached to his statement a handwritten VA 
record, indicating outpatient treatment in August 1991.  The 
veteran's lumbar spinal fusion was radiologically 
satisfactory.  He still had slight pain and discomfort, but 
was improving.  It was further noted that the veteran was 
permanently disabled and could not undertake his previous 
occupation which required much bending and heavy lifting.  It 
was noted that the veteran was scheduled to return to the 
clinic in three months. 

The veteran also attached to his statement a letter from C. 
G. Demopoulos, M.A., who detailed a psychological evaluation 
conducted in September 1991.  The veteran's history of back 
surgery was noted.  The veteran reported, in pertinent part, 
back pain and tingling in his arms and legs. 

The veteran also attached to his statement a VA "Statement 
of Patient's Treatment," dated in December 1991.  It was 
noted that the veteran had low back pain and persistent 
tingling and aching in his legs.  The veteran continued to be 
followed in the orthopedic outpatient clinic, with his next 
appointment scheduled for February 1992.  Discharge from 
treatment was unknown at that time.

By a February 1992 rating decision, the RO determined, in 
pertinent part, that the evidence did not warrant a 
continuation of a temporary 100 percent evaluation.  

Subsequently in February 1992, documents from the Social 
Security Administration were associated with the claims file.  
These documents include a January 1992 decision in which the 
veteran was found to be disabled from engaging in substantial 
gainful activity since September 28, 1990, by a combination 
of physical and mental impairments, including his back pain.  
The documents also included a rather illegible exhibit list 
which had been associated with the Social Security decision.

The veteran testified before a local hearing officer in June 
1992.  He noted that since his surgery, his treatment had 
focused on the lower back pain and a tingling/numb sensation 
from the hips to the left lower side.  The right side seemed 
to be doing well.  The veteran also complained of tingling 
sensations in his left fingers and arm.  The veteran used a 
back brace when he rode.  On a light day, his back pain would 
be a 4 on a scale of 10, while on heavy days, it would be 8 1/2 
to 9.  The veteran was taking medications for his pain two to 
three times a day, depending on the severity of the pain.  
The veteran had not returned to work following his surgery.  
The veteran had looked into Vocational Rehabilitation at VA, 
but he did not consider it feasible at that time.  The 
veteran described the pain from his back as shooting down the 
thigh.  The veteran avoided any situation in which he would 
have to twist his back quickly, but the pain would come even 
if he moved more slowly.  

The veteran also submitted additional medical records at the 
hearing.  These records reflect, in pertinent part, VA 
outpatient treatment in September 1991, October 1991, 
February 1992, April 1992, May 1992, and June 1992 for 
continued discomfort in the lower lumbar area as well as some 
intermittent tingling in the thigh.  During his September 
1991 visit, the veteran complained of pain in his lower back, 
neck stiffness, headaches, and a tingling sensation in both 
legs and arms.  Upon examination, the veteran was noted to 
have a slow but normal gait.  He was given additional 
medication.  In October 1991, it was noted that the veteran 
displayed leg weakness following his surgery, although he had 
been working with a home program.  He was instructed in some 
more vigorous activities to strengthen the legs.  The 
veteran's complaints of shooting pain in his lower back 
continued in February 1992.  He had had this problem off and 
on for the prior two weeks.  The veteran thought that 
overall, his surgery had helped him.  Examination revealed no 
midline tenderness, although there was minimal tenderness on 
each side of the low back.  The veteran could bend over to 
touch approximately 6 inches below the knee.  Straight leg 
raising was negative and deep tendon reflexes were ok.  There 
were no sensory deficits.  The veteran was told to avoid 
heavy lifting.  

These records reflect that the veteran continued to seek 
outpatient treatment for his back pain in April 1992.  During 
an outpatient visit in May 1992, it was noted that he was 
taking increased quantities of Codeine despite a physician's 
statement that the veteran's status was improving with a 
lessening of back pain.  The veteran continued to seek 
outpatient treatment for back pain in June 1992.      

Subsequently in June 1992, the veteran submitted medical 
records which were essentially duplicative of those submitted 
at his hearing.

In September 1992, the veteran underwent a diseases/injuries 
of the spinal cord examination for VA purposes.  It was noted 
that the veteran had chronic back and leg pains.  Following 
his surgery, the veteran had persistent pain in his lumbar 
region, as well as pain into both legs with a tingling and 
numbness occasionally extending into both legs, with the left 
leg being the more severely affected.  Following an 
examination, the VA examiner's impression was that the 
veteran had some residual radicular pain into the lower 
extremities and reported weakness following his lumbar fusion 
surgery.  He placed the veteran in the categories of a failed 
back syndrome and a chronic pain syndrome.  The examiner did 
not see evidence for any recent change in his symptoms, other 
than reports of urinary and fecal difficulties.  

By a February 1993 rating decision, the RO, in pertinent 
part, increased the underlying rating for the service 
connected back disability to 60 percent, effective from July 
1, 1991.  By the same rating decision, the RO denied an 
extension of the temporary total rating for convalescence 
following surgery.  

In June 1995, medical records from the Mountain Home VAMC 
were associated with the claims file.  These records reflect 
the details of a March 1995 hospitalization for, in part, 
chronic back pain.  

In January 1996, the Board remanded the veteran's claim for 
additional development, to include an effort to obtain 
additional medical records and a legible exhibit list from 
the Social Security Administration.  

In March 1996, additional records were associated with the 
claims file, several of which are duplicative of those 
summarized above.  These records also include an October 1991 
letter from Russell D. McKnight, M.D., who provided a 
psychiatric report of the veteran.  Dr. McKnight reported, in 
part, that the veteran continued to have chronic low back 
pain and aching which tended to radiate into both legs down 
to the ankle.  The veteran also experienced tingling 
sensations.  His pain became more acute with exercise or any 
kind of movement, which tended to aggravate his condition.  
His legs were still weak and tended to give away on him 
unexpectedly, causing falls.  The veteran used a cane to 
compensate for this.  Dr. McKnight also noted that the 
veteran had come to the interview with a slight limp off of 
his left foot.  His back was stiff, and the veteran tended to 
sit uncomfortably in a chair.  He was slightly restless and 
changed his position frequently.  

Subsequently in March 1996, additional records from the 
Mountain Home VAMC were associated with the claims file.  
Several of the records were duplicative of those previously 
summarized.  These records also reflect, in pertinent part, 
outpatient visits for the veteran's back disability in June 
1991, July 1991, and November 1991.  In June 1991, it was 
noted that the veteran had some discomfort but was improving.  
X-rays showed the fusion was solidifying.  He was advised to 
stop wearing his back brace for brief periods.  In July 1991, 
the veteran was noted to be status post surgery, and that he 
reported having pain in his back, radiating down his right 
hip and leg.  Upon examination, the lumbosacral area was well 
healed and non tender.  Straight leg raising was negative.  
The scar was well healed and nontender.  The veteran was 
diagnosed as being status post operation fusion L4 S1.    

These records also reflect that in November 1991, the veteran 
was noted to be six months post L4 - sacral fusion.  There 
was no change in his persistent low back pain and "legs 
aching and tingling" since his August 1991 visit.  During 
this examination, the veteran stood up lowly and stiffly.  He 
walked with a moderate limp.  His sacroiliac joints were 
moderately tender, possibly due to donor sites.  Any range of 
motion (even 10 degrees) of the back in any direction caused 
low back pain.  Straight leg raises were positive.  There was 
mild weakness, greater on the left, for muscles acting on the 
knees, ankles, and feet.  Evidently, the veteran could not 
walk on either tiptoe or heels.  The impression was, in 
pertinent part, that the veteran was status post lumbo-sacral 
fusion, 6 1/2 months post-op.

In April 1997, the Board remanded the veteran's claim again 
for additional development.

In April 1998, a large number of documents from the Social 
Security Administration were associated with the claims file.  
These records primarily consist of the documents utilized in 
granting the veteran Social Security disability payments.  
The documents are, in pertinent part, duplicative of those 
summarized above.

In October 1998, the Social Security Administration faxed to 
the RO a legible copy of the exhibit list which had been 
attached to its January 1992 decision.

In a November 1998 supplemental statement of the case, the RO 
continued to deny entitlement to a temporary total evaluation 
because of treatment for a service connected condition 
requiring convalescence beyond June 1991.  

II.  Analysis

A.  Well grounded Claim

The first inquiry must be whether the appellant has stated a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has stated a 
well grounded claim.

Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

B.  Temporary Total Rating

In pertinent part, a temporary total convalescent rating may 
be granted when it is established by report at hospital 
discharge or outpatient release that a service-connected 
disability necessitated treatment resulting in surgery 
requiring at least one month of convalescence, surgery with 
severe postoperative residuals (including immobilization of 
at least one major joint or continued use of crutches), or 
immobilization by cast, without surgery, of at least one 
major joint.  38 C.F.R. 
§ 4.30(a)(1), (2) and (3).  The total rating will continue 
for a period of one, two or three months from the first day 
of the month following hospital discharge or outpatient 
release.  Extensions of up to six months beyond the initial 
six months period may be granted on a discretionary basis.  
38 C.F.R. § 4.30(b)(1) and (2).

It should be pointed out that a temporary total rating for 
convalescence, by definition, contemplates only a temporary 
period of time required by a veteran to recover from the 
immediate effects of surgery.  The VA hospitalization records 
reflect that the veteran underwent a insitu lateral fusion of 
L4 to S1 with iliac crest graft bilateral during a 
hospitalization from March 22, 1991 to May 1, 1991.  No 
significant postoperative complications were indicated, and 
he was discharged home with a "Knight chair back spinal 
orthosis."  

Evaluation of the veteran's claim for an extension of the 
temporary total rating is complicated by the fact that much 
of his outpatient treatment had been due to his underlying 
back disability, for which he has been assigned steadily 
increasing ratings.  Moreover, while the veteran did not work 
in the year following his surgery, his period of unemployment 
actually began in September 1990, over 6 months before his 
surgery.  Therefore, the veteran's lack of employment 
following July 1991 is not illuminating as to the nature and 
length of his post-operative convalescence.

Postoperatively, VA outpatient clinical records dated from 
June 1991 through June 1992 indicate continued outpatient 
treatment relating to the veteran's back disability.  On June 
4, 1991, it was reported that the fusion was solidifying as 
noted on x-ray.  He no longer needed to wear a brace at all 
times.  He still had some discomfort but was improving.  In 
July 1991, the scars were reported to be well healed.  Visits 
subsequent to that time appeared to reveal that the veteran 
continued to have symptoms related to his back, and the 
surgery did not apparently relieve all symptomatology.  The 
evidence, however, does not show severe postoperative 
residuals, that the surgery required convalescence beyond 
June 1991 or that therapeutic immobilization of a joint was 
required beyond June 1991.  Based on the evidence detailed 
above, an extension of the temporary total convalescent 
rating beyond June 1991 is not warranted. 


ORDER

Entitlement to a temporary total rating for convalescence 
beyond June 1991 is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

